EXHIBIT 10.1

AMENDED AND RESTATED LICENSE AGREEMENT

This Amended and Restated License Agreement (this “Agreement”) is entered into
this 28th day of February, 2001, by and between Human Genome Sciences, Inc.
(hereinafter “HGS”), a Delaware corporation, having offices located at 9410 Key
West Avenue, Rockville, Maryland 20850, and Vascular Genetics Inc., (hereinafter
the “LICENSEE”), a Delaware corporation, having offices located at Suite 201,
4364 S. Alston Avenue, Durham, North Carolina 27713.

W I T N E S S E T H

WHEREAS, HGS and LICENSEE are parties to that certain License Agreement, dated
as of October 31, 1997, as amended (the “ORIGINAL LICENSE AGREEMENT”); and

WHEREAS, HGS and LICENSEE now desire to amend and restate the ORIGINAL LICENSE
AGREEMENT in its entirety pursuant to the terms set forth in this Agreement;

NOW, THEREFORE, in consideration of the covenants and obligations expressed
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.

DEFINITIONS

1.1

AFFILIATE(s) shall mean any business entity controlled by, controlling, or under
common control with the LICENSEE. For the purposes of this definition, “control”
means direct or indirect beneficial ownership of at least fifty percent (50%) of
the voting stock, in the case of a corporation, or of the rights to receive
voting stock, in the case of a corporation, or of the rights to receive
distributable net income, in the case of any other business entity.

1.2

BIOLOGICAL LICENSE APPLICATION (“BLA”) shall mean the application filed with the
U.S. Food and Drug Administration (FDA) for permission to market a new
biological agent for human use.

1.3

CHANGE OF CONTROL shall mean the occurrence of any of the following events:

1.3.1

any “Person” (as defined for purposes of this definition only in Section 3(a)(9)
of the Securities Exchange Act of 1934 (the “Exchange Act”), as modified and
used in Sections 13(d) and 14(d) of the Exchange Act, and including any Person
whose securities are publicly traded or other Person whose securities are not
publicly traded but has a value of not less than seventy-five million dollars
($75,000,000.00)), other than (1) LICENSEE and its AFFILIATES, (2) any trustee
or fiduciary holding securities under an employee benefit plan of LICENSEE or
any of its subsidiaries, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (4) any corporation, partnership,
limited liability company or other business entity owned, directly or
indirectly, by the stockholders of






--------------------------------------------------------------------------------

LICENSEE in substantially the same proportions as their ownership of LICENSEE’s
common stock, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of LICENSEE representing
more than 50% of the combined voting power of LICENSEE’s then outstanding voting
securities; provided that if such Person’s securities are not publicly traded,
then such Person has a value, as determined in good faith by the LICENSEE’s
board of directors (excluding for this vote, the directors appointed by HGS), of
not less than seventy-five million dollars ($75,000,000.00);

1.3.2

the stockholders of LICENSEE approve a merger or consolidation of LICENSEE with
any other corporation, partnership, limited liability company or other business
entity, other than both (1) a merger or consolidation which would result in the
voting securities of LICENSEE outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving or parent entity) 50% or more of the combined voting
power of the voting securities of LICENSEE or such surviving or parent entity
outstanding immediately after such merger or consolidation, or (2) a merger or
consolidation in which no person acquires 50% or more of the combined voting
power of LICENSEE’s then outstanding securities; or

1.3.3

the stockholders of LICENSEE approve an agreement for the sale or disposition by
LICENSEE of all or substantially all of LICENSEE’s assets (or any transaction
having a similar effect), provided the fair market value of the consideration to
be received by LICENSEE is not less than $50 million as determined in good faith
by the LICENSEE’s board of directors (excluding for this vote, the directors
appointed by HGS).

1.4

CLINICAL TRIALS shall mean testing under controlled conditions of a biological
entity in humans.

1.5

CLINICAL TRIAL MATERIAL shall mean the test agent approved for experimental use
in human CLINICAL TRIALS.

1.6

EFFECTIVE DATE means October 31, 1997.

1.7

EXCLUSIVE means HGS shall not grant further licenses in the LICENSED TERRITORY
in the LICENSED FIELD OF USE, subject to provisions of Section 2.2.1.

1.8

FDA CLINICAL HOLD means the current clinical hold LICENSEE is under with respect
to its use of the VEGF-2 plasmid in CLINICAL TRIALS, which was communicated in
writing to LICENSEE by the FDA in the FDA’s letter to LICENSEE (Attn. Ms. Lynda
Sutton) dated February 23, 2000.

1.9

GENE THERAPY shall mean treatment or prevention of a disease, or remedying a
gene deficiency of humans by genetic modification of human somatic cells or germ
cells (in


2



--------------------------------------------------------------------------------

vivo, in vitro, or ex vivo) with DNA (RNA) for the purpose of expressing a
protein or oligo (poly) nucleotide encoded by said DNA (RNA) in a human.

1.10

GOOD MANUFACTURING PRACTICES (GMP) shall mean the current regulations issued by
the U.S. FDA concerning the manufacture of new chemical or biological agents for
human use.

1.11

HGS/VICAL LICENSE means that certain License Agreement dated February 24, 2000
between HGS and VICAL, as amended, replaced or modified.

1.12

INVENTION(s) shall mean inventions described and claimed in the PATENTS.

1.13

LICENSED FIELD OF USE shall mean the field of GENE THERAPY for the treatment of
vascular disease.

1.14

LICENSED PATENT(s) means those PATENTS licensed to LICENSEE pursuant to the
terms and conditions of this Agreement.

1.15

LICENSED PRODUCTS means any product or part thereof in the LICENSED FIELD OF
USE, the manufacture, use or sale of which:

1.15.1

is covered in whole or in part by a valid claim of an issued, unexpired LICENSED
PATENT(s) directed to the INVENTION(s). A claim of an issued, unexpired LICENSED
PATENT(S) shall be presumed to be valid unless and until it has been held to be
invalid by a final judgment of a court of competent jurisdiction from which no
appeal can be or is taken;

1.15.2

is covered by any claim being prosecuted in a pending application directed to
the INVENTION(s); or

1.15.3

embodies, utilizes, is derived from, is made in accordance with, or incorporates
any of the TECHNOLOGY.

1.16

LICENSED TERRITORY means Worldwide.

1.17

NET SALES means the gross revenue invoiced for sales of the LICENSED PRODUCT(s)
in the form in which sold or used, whether or not assembled (and without
excluding therefrom any components or subassemblies thereof, whatever their
origin and whether or not patent impacted), less the following items but only
insofar as they actually pertain to the disposition of such LICENSED PRODUCT(s)
by LICENSEE or sublicensees and are included in such gross income, and are
separately billed:

1.17.1

import, export, excise, and sales taxes, plus custom duties;

1.17.2

costs of insurance, packing, and transportation from the place of manufacture to
the customer’s premises; and

1.17.3

credit for returns, allowances, or trades.


3



--------------------------------------------------------------------------------

1.18

PATENTS shall mean those United States or foreign patents and/or patent
applications listed on Schedule A hereto as amended and modified from time to
time by HGS, which such Schedule is hereby incorporated herein by reference, the
INVENTIONS described and claimed therein, and any divisions, reissues,
continuations, continuations-in-part, or extensions relating or corresponding
thereto, and in the foreign patent applications corresponding thereto.

1.19

TECHNOLOGY means existing technical data and information that is related to
VEGF-2, is provided to LICENSEE by HGS, and pertains to the LICENSED PATENTS,
INVENTION(s), or the LICENSED FIELD OF USE regardless of whether or not such
data or information is of a confidential nature.

1.20

VEGF-2 means Vascular Endothelial Growth Factor 2.

1.21

VICAL means VICAL Incorporated, a Delaware corporation.

2.

GRANT

2.1

As of the EFFECTIVE DATE, HGS grants and LICENSEE accepts, subject to all the
terms and conditions of this Agreement, an EXCLUSIVE license in the LICENSED
FIELD OF USE to make, use and sell LICENSED PRODUCT(s) in the LICENSED TERRITORY
for a term of the life of the last to expire of the LICENSED PATENT(s). Such
license shall include the right to grant sublicenses subject to the terms and
conditions of this Agreement.

2.2

The granting and acceptance of this license is subject to the following:

2.2.1

HGS expressly reserves to itself the right to make and use any LICENSED
PRODUCT(s) for its internal purposes or for research or educational purposes.

2.2.2

All sublicenses granted by LICENSEE hereunder shall include a requirement that
the sublicensee use its best efforts to bring the subject matter of the
sublicense into commercial use as quickly as is reasonably possible and shall
bind the sublicensee to meet all of LICENSEE’s obligations to HGS as set forth
in this Agreement to the extent reasonably applicable to such sublicense and a
copy of this Agreement shall be attached to each such sublicense agreement. A
copy of each sublicense agreement shall be provided to HGS upon execution of the
agreement by LICENSEE and the sublicensee.

2.3

As of the EFFECTIVE DATE, HGS grants to LICENSEE the right to extend the
licenses granted or to be granted in Section 2.1 to an AFFILIATE subject to the
terms and conditions hereof provided.

2.4

LICENSEE acknowledges that it has no license to use the TECHNOLOGY for any
purpose other than the manufacture of LICENSED PRODUCTS for use and sale in the
LICENSED FIELD OF USE in the LICENSED TERRITORY and no license to make, use or
sell LICENSED PRODUCTS outside of the LICENSED FIELD OF USE. LICENSEE
understands that the rights granted to it under this Agreement are conditioned
upon its agreement to refrain from using LICENSED PATENTS or TECHNOLOGY outside
the LICENSED FIELD OF USE and any such activity by LICENSEE shall be a material
breach of this Agreement.


4



--------------------------------------------------------------------------------

3.

USE OF TECHNOLOGY

3.1

LICENSEE will use its knowledge and skill in clinical testing, the
pharmaceutical industry and the FDA regulatory process to work in good faith to
exercise prudent and reasonable best efforts, acting with a profit motive, but
as may be limited by financial or other constraints as set forth in this
Agreement, to undertake the activities set forth below toward the goal of
commercializing the TECHNOLOGY and bringing LICENSED PRODUCTS to the market.

3.2

Subject to Sections 3.3 and 3.4, LICENSEE agrees that it will meet the following
minimum use standards either by its own performance or through or in combination
with a sublicensee:

(a)

By the end of eight (8) months from the date of this Agreement, be removed from
FDA CLINICAL HOLD.

(b)

Within twelve (12) months following the date of notification from the FDA that
the FDA CLINICAL HOLD is removed (but no later than June 30, 2002), have met
with the FDA and received concurrence for the design of a clinical program for
at least one LICENSED PRODUCT that will support licensure in the United States,
such concurrence to be evidenced by minutes of such meeting.

(c)

Within twenty-four (24) months following the date of notification from the FDA
that the FDA CLINICAL HOLD is removed (but no later than June 30, 2003),
LICENSEE shall have prepared and submitted a BLA for at least one LICENSED
PRODUCT.

3.3

DELAY OF MINIMUM USE REQUIREMENTS.

3.3.1

The minimum use requirement of Section 3.2(b) shall be delayed and tolled during
the period, but not exceeding two (2) months, of any delays or stoppages in the
manufacture or supply of CLINICAL TRIAL MATERIAL or of LICENSED PRODUCTS, where:

3.3.1.1

the sole reason LICENSEE is unable to meet such minimum use requirement is the
lack of adequate CLINICAL TRIAL MATERIAL or LICENSED PRODUCTS; and

3.3.1.2

LICENSEE has made good faith efforts to obtain a manufacturer of CLINICAL TRIAL
MATERIAL or LICENSED PRODUCTS, and despite such efforts has not been able to
obtain such a manufacturer or such manufacturer has not been able to manufacture
successfully such material; and

3.3.1.3

LICENSEE commenced its search for a new manufacturer within ten (10) days of the
execution of this Agreement and submits to HGS a monthly status report detailing
LICENSEE’s efforts to obtain a manufacturer and the efforts of the manufacturer
to produce CLINICAL TRIAL MATERIAL or LICENSED


5



--------------------------------------------------------------------------------

PRODUCTS, and further detailing any technical information required by the
manufacturer from HGS.

3.3.2

In the event that the minimum use requirement of Section 3.2(b) is extended by a
period of time, not to exceed two (2) months, pursuant to Section 3.3.1 of this
Agreement, the minimum use requirement of Section 3.2(c) shall be extended for
an equivalent period of time.

3.4

TERMINATION OF MINIMUM USE REQUIREMENT. Section 3.2 of this Agreement shall be
terminated and deleted in its entirety, without further action by either party,
upon the occurrence of a CHANGE OF CONTROL of LICENSEE.

3.5

LICENSEE shall submit written reports to HGS within thirty (30) days after the
end of each calendar half describing the activities LICENSEE has undertaken with
respect to achieving the minimum use standards set forth in this Section.

3.6

HGS recognizes that LICENSEE may be restricted by certain agreements with St.
Elizabeth’s Medical Center of Boston from fully developing and marketing
LICENSED PRODUCTS for all uses within the LICENSED FIELD OF USE. LICENSEE hereby
agrees that for any use of a LICENSED PRODUCT within the LICENSED FIELD OF USE
that LICENSEE is unable or unwilling to pursue, all rights to such use shall
revert to HGS.

4.

ROYALTIES

4.1

INITIAL LICENSE FEE In partial consideration for the license granted by this
Agreement, LICENSEE has provided HGS an equity position in LICENSEE as set forth
in the Vascular Genetics Inc., Shareholder Agreement, dated October 31, 1997.

4.2

BASIC ROYALTY FEE In further consideration of the license granted by this
Agreement, LICENSEE shall pay HGS the following basic royalty fees:

4.2.1  **1  of all NET SALES by LICENSEE, its AFFILIATES and its sublicensees
during each calendar year in which the NET SALES are less than **;

4.2.2  **   of all NET SALES by LICENSEE, its AFFILIATES and its sublicensees
during each calendar year in which the NET SALES are ** or greater, but less
than **; and

4.2.3  **   of all NET SALES by LICENSEE, its AFFILIATES and its sublicensees
during each calendar year in which the NET SALES are ** or greater.

5.

REPORTS, PAYMENTS

5.1

QUARTERLY EARNED ROYALTY PAYMENT AND REPORT

______________

1 “**” indicates redacted confidential information pursuant to a confidential
treatment request filed with the SEC.


6



--------------------------------------------------------------------------------

5.1.1

LICENSEE shall submit written reports and earned royalty payments to HGS within
ninety (90) days after the end of each calendar quarter. These reports shall
state the number, description, and aggregate NET SALES of LICENSED PRODUCT(s)
during such

completed calendar quarter, and the resulting calculation pursuant to Section
4.2 of the Basic Royalty Fee due HGS for the calendar quarter covered by such
report. If no royalties are due to HGS for any reporting period, the written
report shall so state.

5.1.2

All payments due hereunder shall be payable in United States dollars. Conversion
of foreign currency to U.S. dollars shall be made at the conversion rate
existing in the United States (as reported in the New York Times, or, if not in
the Times, than in the Wall Street Journal) on the last business day in New
York, New York of each royalty period. Such payments shall be without deduction
of exchange, collection or other charges. Any and all foreign taxes levied on
account of royalties accruing under this Agreement remittable from a country in
which provision is made in the law or by regulation for withholding shall be
deducted from such royalty, shall be paid by LICENSEE, any sublicensee and/or
its AFFILIATES to the proper taxing authority and proof of payment will be
secured and sent to HGS as evidence of such payment. Notwithstanding the
foregoing, in the event that the revenues received by LICENSEE, any sublicensee
and/or its AFFILIATES cannot be converted into U.S. Dollars and/or cannot be
repatriated from a foreign country, such royalty payments shall be made for the
benefit of HGS, as directed by HGS, subject to applicable law.

5.1.3

Late payments shall be subject to an interest charge of one and one-half percent
(1 1/2%) per month.

5.1.4

This section shall survive termination of the Agreement for any reason.

5.2

ACCOUNTING LICENSEE agrees to keep full and complete records for a period of
five (5) years following the manufacture, sale, use or other disposition of
LICENSED PRODUCTS sold or otherwise disposed of under the license herein granted
in sufficient detail to enable the royalties payable hereunder by LICENSEE to be
determined, and further agrees to permit its books and records to be examined by
HGS from time to time to the extent necessary to verify reports to be prepared
and submitted by LICENSEE pursuant to Section 5.1. Such examination shall be at
the expense of HGS, except in the event that the results of such examination
reveal a discrepancy in LICENSEE’s favor of five percent (5%) or more, then the
fees associated with HGS’ examination shall be paid by LICENSEE with thirty (30)
days of invoice and shall be subject to the interest charge for late payments
set forth in Section 5.1.3. This provision shall survive termination of the
Agreement for any reason.

6.

OPTION FOR ADDITIONAL GENES

6.1

Except as applicable under Sections 6.2 and 6.3 below, this Section 6.1 shall
not apply and shall be of no force or effect.

6.1.1

LICENSEE shall have the option to license technology and patents related to two
human genes, in addition to the technology and patents related to VEGF-2 which
are licensed pursuant to this Agreement, in accordance with the procedures and
conditions set out below.


7



--------------------------------------------------------------------------------

6.1.2

For each gene that LICENSEE wishes a license pursuant to Section 6.1.1, LICENSEE
must submit in writing: (a) a notice identifying the gene for which a license is
requested; (b) an information package setting forth in detail data showing that
the gene has utility in the treatment or management of vascular disease as
demonstrated by animal models in experiments conducted by LICENSEE.

6.1.3

LICENSEE recognizes that its option to license a particular gene is subordinate
to the rights of Schering Corporation and Schering-Plough, Ltd. (together,
referred herein as Schering-Plough) pursuant to a GENE THERAPY COLLABORATION AND
LICENSE AGREEMENT between Schering-Plough and HGS, dated June 28, 1996 and may
be subordinate to other gene therapy collaboration partners (collectively with
Schering-Plough, referred to herein as “COLLABORATION PARTNERS”).

6.1.4

Upon receipt of the notice and information package described in Section 6.1.2,
HGS will promptly notify COLLABORATION PARTNERS of HGS’ intention to license the
gene to a third party. Upon receipt of COLLABORATION PARTNERS’ decision with
respect to the gene, HGS will promptly notify LICENSEE as to whether the gene is
available for licensing.

6.1.5

Upon notice from HGS that the gene requested by LICENSEE is available for
licensing: (1) all patents and patent applications owned or controlled by HGS
relating to the gene shall be added to the list of patents and patent
applications set forth on Schedule A and shall be encompassed within the
definition of PATENTS; and (2) all technical data and information that relates
to the gene, is provided to LICENSEE by HGS, and pertains to the LICENSED
PATENTS, INVENTION(s) or LICENSED FIELD OF USE, regardless of whether or not
such data or information is of a confidential nature, shall be encompassed
within the definition of TECHNOLOGY.

6.1.6

Any LICENSED PRODUCT based on a gene licensed pursuant to this Section shall be
subject to the same rights and obligations as LICENSED PRODUCTS related to
VEGF-2, except as set forth in Section 6.1.7, 6.1.8 and 6.1.9 below.

6.1.7

Basic Royalty Fee: For LICENSED PRODUCTS based on a gene licensed pursuant to
this Section, LICENSEE shall pay HGS the following basic royalty fees:

6.1.7.1

**2  of all NET SALES by LICENSEE, its AFFILIATES and its sublicensees during
each calendar year in which the NET SALES are less than **;

______________

2 “**” indicates redacted confidential information pursuant to a confidential
treatment request filed with the SEC.


8



--------------------------------------------------------------------------------

6.1.7.2

**3  of all NET SALES by LICENSEE, its AFFILIATES and its sublicensees during
each calendar year in which the NET SALES are greater than ** but less than **;

6.1.7.3

**  of all NET SALES by LICENSEE, its AFFILIATES and its sublicensees during
each calendar year in which the NET SALES are ** or greater.

6.1.8

LICENSEE’s option to elect up to two genes shall expire as follows: the option
to elect one of the two genes shall expire on November 1, 2006; the option to
elect the second of the two genes shall expire on the date specified in Section
6.2.

6.1.9

LICENSEE shall use diligent efforts to develop, market, promote and sell
LICENSED PRODUCTS based on each gene licensed pursuant to this Section,
comparable to those efforts it is to use with respect to LICENSED PRODUCTS based
on VEGF-2 as set forth in Section 3.

6.2

If during the period beginning on February 24, 2000 and ending on September 30,
2004, (1) VICAL did not exercise its option to obtain licenses from HGS for at
least two “VICAL Research Genes” as such term is defined in and pursuant to the
HGS/VICAL LICENSE or (2) VICAL exercised its option to obtain such licenses from
HGS for at least two VICAL Research Genes, but as of September 30, 2004, fewer
than two of such licenses remain in effect due to one or more terminations
pursuant to Section 8.3 of the HGS/VICAL LICENSE, then as of October 1, 2004,
Section 6.1 hereof shall apply and be in full force and effect without further
action, in which event the option to elect the second of the two genes under
Section 6.1.8 shall expire on November 1, 2007.

6.3

If during the period beginning on February 24, 2000 and ending on September 30,
2004, (1) VICAL exercised its option to obtain licenses from HGS for only two
VICAL Research Genes under the HGS/VICAL LICENSE or (2) VICAL exercised its
option to obtain such licenses from HGS for three VICAL Research Genes, but as
of September 30, 2004, only two of such licenses remain in effect due to a
termination pursuant to Section 8.3 of the HGS/VICAL LICENSE, then as of October
1, 2004, Section 6.1 hereof shall apply and be in full force and effect without
further action, provided that all references in Section 6.1 to two genes shall
be changed to one gene, and the option to elect such gene under Section 6.1.8
shall expire on November 1, 2006.

7.

RESERVED

8.

DOMESTIC AND FOREIGN FILING AND MAINTENANCE

______________

3 “**” indicates redacted confidential information pursuant to a confidential
treatment request filed with the SEC.


9



--------------------------------------------------------------------------------

8.1

Subject to Section 8.6, HGS shall be responsible for and control the
preparation, filing, prosecution and maintenance of all patent applications, and
patents included in LICENSED PATENTS.

8.2

LICENSEE shall be obligated to reimburse HGS for all reasonable expenses HGS
incurs after the date of this Agreement for the preparation, filing, prosecution
and maintenance of LICENSED PATENTS.

8.3

LICENSEE shall remit payment for the patent expenses set forth in Section 8.2
within thirty (30) days from receipt of an invoice submitted by HGS or its legal
representative, provided that LICENSEE shall not be obligated to pay any such
sums until such time as LICENSEE: (1) has on hand cash and cash equivalents
totaling at least two million dollars ($2,000,000) or (2) has consummated an
underwritten public offering of Common Stock. Late payment of these invoices
shall be subject to interest charges of one and one-half percent (1 ½%) per
month.

8.4

LICENSEE shall cooperate fully with HGS in the preparation, filing, prosecution
and maintenance of LICENSED PATENTS and of all patents and patent applications
licensed to LICENSEE hereunder, executing all papers and instruments or
requiring members of LICENSEE to execute such papers and instruments so as to
enable HGS to apply for, to prosecute and to maintain patent applications and
patents in HGS’ name in any country. Each party shall provide to the other
prompt notice as to all matters which come to its attention and which may affect
the preparation, filing, prosecution or maintenance of any such patent
applications or patents.

8.5

If LICENSEE elects to no longer pay the expenses of a patent application or
patent included within the LICENSED PATENTS, LICENSEE shall notify HGS not less
than sixty (60) days prior to such action and shall thereby surrender its rights
under such patent or patent application.

8.6

If HGS elects not to continue to prosecute or maintain any patent application or
patent included in LICENSED PATENTS in any or all countries, HGS shall notify
LICENSEE at least sixty (60) days prior to abandoning such patent application or
patent. Upon such notice, LICENSEE shall have the right to prosecute or maintain
such patent application or patent in such country or countries at LICENSEE’s
expense and HGS shall assign its ownership interest in such patent application
or patent to LICENSEE; LICENSEE shall have no further obligation (including the
payment of royalties) to HGS with respect to such patent application or patent.

9.

INFRINGEMENT

9.1

Each party agrees to notify the other promptly of any infringement of the
LICENSED PATENTS in the LICENSED FIELD, of which either party is or becomes
aware.

9.2

With respect to any such infringement of the LICENSED PATENTS in the LICENSED
PATENT FIELD, HGS shall have the first right, but not the obligation, to bring
an action for infringement at its expense. LICENSEE agrees to cooperate fully
with HGS in connection with any such action. Recoveries or reimbursements from
any such action shall first


10



--------------------------------------------------------------------------------

be applied to reimburse HGS for litigation costs, then to LICENSEE for its costs
in cooperating in such action, and the balance shall be divided evenly between
HGS and LICENSEE.

9.3

If, after ninety (90) days from written notice by LICENSEE of the infringement
of a LICENSED PATENT in the LICENSED FIELD, HGS elects not to bring an action
for infringement, LICENSEE shall have the right, but not the obligation, to
bring an action for infringement. The written notice required by this section
shall contain sufficient evidence to establish a prima facie case of
infringement. Before LICENSEE or its sublicensees commence an action with
respect to any infringement of such patents, LICENSEE shall give careful
consideration to the views of HGS and to potential effects on the public
interest in making its decision whether or not to sue and in the case of a
sublicense, shall report such views to the sublicensee.

9.4

If LICENSEE or its sublicensee elects to commence an action described in Section
9.3 and HGS is a legally indispensable party to such action, HGS agrees to join
the action as co-plaintiff. Upon doing so, HGS shall jointly control the action
with LICENSEE or its sublicensee.

9.5

LICENSEE shall reimburse HGS for any costs HGS incurs as part of an action
brought by LICENSEE or its sublicensee pursuant to Section 9.3, irrespective of
whether HGS shall become a co-plaintiff.

9.6

If LICENSEE or its sublicensee elects to commence an action as described above,
LICENSEE may reduce, by up to fifty percent (50%), the royalty due to HGS earned
under the patent subject to suit by fifty percent (50%) of the amount of the
expenses and costs of such action, including attorney fees. In the event that
such fifty percent (50%) of such expenses and costs exceed the amount of
royalties withheld by LICENSEE for any calendar year, LICENSEE may to that
extent reduce the royalties due to HGS from LICENSEE in succeeding calendar
years, but never by more than fifty percent (50%) of the royalty due in any one
year.

9.7

No settlement, consent judgment or other voluntary final disposition of the suit
may be entered into without the written consent of HGS, which consent shall not
be unreasonably withheld.

9.8

Recoveries or reimbursements from an action commenced pursuant to Section 9.3
shall first be applied to reimburse LICENSEE and HGS for litigation costs not
paid from royalties and then to reimburse HGS for royalties withheld. Any
remaining recoveries or reimbursements shall be treated as NET SALES and
royalties shall be paid to HGS as provided in this Agreement on such NET SALES.

9.9

In the event that a declaratory judgment action alleging invalidity of any of
the PATENTS shall be brought against LICENSEE or HGS, HGS at its sole option,
shall have the right to intervene and take over the defense of the action at its
own expense.

10.

TERM, TERMINATION

10.1

This Agreement, unless terminated as provided herein, shall remain in effect for
the LIFE OF LICENSED PATENT(s).


11



--------------------------------------------------------------------------------

10.2

In the event LICENSEE fails to timely make any payments due hereunder, HGS shall
have the right to terminate this Agreement upon thirty (30) days written notice,
unless LICENSEE makes such payments plus interest within the thirty (30) day
notice period. If payments are not made, HGS may immediately terminate this
Agreement.

10.3

In the event that LICENSEE, shall default in the performance of any obligations
under this Agreement (other than as provided in 10.2 above which shall take
precedence over any other default), including those set forth in Section 3, and
if the default has not been remedied within sixty (60) days after the date of
notice in writing of such default to the LICENSEE, HGS may immediately terminate
this Agreement upon the expiration of said sixty (60) day notice period by
written notice of LICENSEE. Notwithstanding the foregoing, HGS shall have the
right to terminate this Agreement upon written notice to LICENSEE if LICENSEE
fails to obtain or maintain insurance as set forth in Section 11.2 and such
failure continues for ten (10) days after written notice thereof by HGS to
LICENSEE.

10.4

In the event that LICENSEE shall make an assignment for the benefit of creditors
that materially affect LICENSEE’s ability to perform under this Agreement, or
shall have a petition in bankruptcy filed for or against it and such petition is
not dismissed within ninety (90) days after such filing, HGS shall have the
right to terminate this entire Agreement immediately upon giving LICENSEE
written notice of such termination.

10.5

All sublicense agreements entered into by LICENSEE hereunder shall provide that,
in the event of breach of this Agreement by LICENSEE that is not cured as
provided for herein, sublicenses previously granted shall be honored and HGS
shall be entitled, at its election, to take over all rights, duties, and
obligations contained in said license agreements, as licensor, in LICENSEE’s
name, place and stead.

10.6

LICENSEE shall have the right to terminate this Agreement by giving thirty (30)
days advance written notice to HGS.

10.7

(a) Upon termination of this Agreement for any reason, LICENSEE shall prepare a
final report detailing its activities pursuant to this Agreement and any royalty
payments and unreimbursed patent expenses due to HGS. Said report shall be
submitted to HGS within thirty (30) days of termination of this Agreement. All
outstanding royalty or other payments due HGS at the time of termination shall
become immediately payable by LICENSEE. LICENSEE’s obligation to pay royalties
accrued through the date of termination of this Agreement shall survive
termination and shall be payable to HGS as if the Agreement had not been
terminated. (b) Upon termination of this Agreement for any reason all licenses
granted to LICENSEE and any sublicense permitted hereunder shall terminate and
HGS’ ownership of the LICENSED PATENTS shall be unencumbered by any license
granted pursuant to this Agreement.

11.

WARRANTIES, INDEMNIFICATION AND CONFIDENTIALITY

11.1

NO WARRANTIES Except as expressly set forth herein, HGS MAKES NO WARRANTIES,
EXPRESS OR IMPLIED, AS TO ANY INVENTION OR PRODUCT CONCEIVED, DISCOVERED,
LICENSED OR DEVELOPED UNDER THIS LICENSE AGREEMENT. THERE ARE NO EXPRESS OR
IMPLIED WARRANTIES OF


12



--------------------------------------------------------------------------------

MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF ANY SUCH INVENTION OR
PRODUCT, OR THAT THE USE OF LICENSED PRODUCTS(S) WILL NOT INFRINGE ANY PATENT OR
OTHER RIGHTS. HGS SHALL NOT BE LIABLE FOR ANY CONSEQUENTIAL OR OTHER DAMAGES
SUFFERED BY LICENSEE, ANY SUBLICENSEE OR ANY OTHERS RESULTING FROM ANY SUCH
INVENTION OR PRODUCT.

11.2

INDEMNIFICATION INSURANCE

11.2.1

LICENSEE shall indemnify, defend and hold harmless HGS and its directors,
officers, employees, and agents and their respective successors, heirs and
assigns (the “Indemnitees”), against any liability, damage, loss, or expense
(including reasonable attorneys’ fees and expenses of litigation) incurred by or
imposed upon the Indemnitees or any one of them in connection with any claims,
suits, actions, demands or judgments arising out of any theory of product
liability (including, but not limited to, actions in the form of tort, warranty,
or strict liability) concerning any product, process or service made, used or
sold pursuant to any right or license granted under this Agreement. This
indemnification provision shall survive termination of this Agreement for any
reason.

11.2.2

LICENSEE agrees, at its own expense, to provide attorneys reasonably acceptable
to HGS to defend against any actions brought or filed against any party
indemnified hereunder with respect to the subject of indemnity contained herein,
whether or not such actions are rightfully brought.

11.2.3

Beginning at the time as any such product, process or service is being
commercially distributed or sold (other than for the purpose of obtaining
regulatory approvals) by LICENSEE, LICENSEE shall, at its sole cost and expense,
procure and maintain comprehensive general liability insurance in amounts not
less than $2,000,000 per incident and $5,000,000 annual aggregate and naming the
Indemnities as additional insureds provided such insurance is reasonably
available on commercially reasonable terms. During clinical trials of any such
product, process or service, LICENSEE shall, at its sole cost and expense,
procure and maintain comprehensive general liability insurance in the amount set
forth in the previous sentence, naming the Indemnitees as additional insureds
provided such insurance is reasonably available on commercially reasonable
terms. Such comprehensive general liability insurance shall provide: (i) product
liability coverage and (ii) broad form contractual liability coverage for
LICENSEE’s indemnification under this Agreement. If LICENSEE elects to
self-insure all or part of the limits described above (including deductibles or
retentions which are in excess of $250,000 annual aggregate) such self-insurance
program must be acceptable to HGS. The minimum amounts of insurance coverage
required shall not be construed to create a limit of LICENSEE’s liability with
respect to its indemnification under this Agreement.

11.2.4

LICENSEE shall provide HGS with written evidence of such insurance upon request
of HGS. LICENSEE shall provide HGS with written notice at least fifteen (15)
days prior to the cancellation, non-renewal or material change in such
insurance; if LICENSEE does not obtain replacement insurance providing
comparable coverage within such fifteen (15) day period without notice or any
additional waiting periods.


13



--------------------------------------------------------------------------------

11.2.5

LICENSEE shall maintain such comprehensive general liability insurance beyond
the expiration or termination of this Agreement during the designated shelf life
of the LICENSED PRODUCTS plus the applicable statute of limitations period for
products liability in the subject period, but in no event more than five (5)
years after the license is terminated.

11.3

CONFIDENTIALITY

11.3.1

“CONFIDENTIAL INFORMATION” shall mean, with respect to a party, all information
(and all tangible and intangible embodiments thereof), which is owned or
controlled by such party, is disclosed by such party to the other party pursuant
to this Agreement, and (if disclosed in writing or other tangible medium) is
marked or identified as confidential at the time of disclosure to the receiving
party or (if otherwise disclosed) is identified as confidential at the time of
disclosure to the receiving party and described as such in writing within thirty
(30) days after such disclosure. The Financial Details (as hereinafter defined)
shall be deemed to be marked as confidential without further action on the part
of either party. Notwithstanding the foregoing, CONFIDENTIAL INFORMATION of a
party shall not include information which, and only to the extent, the receiving
party can establish by written documentation (a) has been publicly known prior
to disclosure of such information by the disclosing party to the receiving
party, (b) has become publicly known, without fault on the part of the receiving
party, subsequent to disclosure of such information by the disclosing party to
the receiving party, (c) has been received by the receiving party at any time
from a source, other than the disclosing party, rightfully having possession of
and the right to disclose such information free of confidentiality obligations,
(d) has been otherwise known by the receiving party free of confidentiality
obligations prior to disclosure of such information by the disclosing party to
the receiving party, or (e) has been independently developed by employees or
others on behalf of the receiving party without access to or use of such
information disclosed by the disclosing party to the receiving party.

11.3.2

During the term of this Agreement and for a period of three (3) years following
the expiration or earlier termination hereof, each party shall maintain in
confidence the CONFIDENTIAL INFORMATION of the other party, and shall not
disclose, use or grant the use of the CONFIDENTIAL INFORMATION of the other
party except on a need-to-know basis to such party’s AFFILIATES, directors,
officers, employees, agents, independent contractors, and such party’s THIRD
PARTY licensors of intellectual property rights (sub)licensed hereunder, and
such party’s consultants, to the extent such disclosure is reasonably necessary
in connection with such party’s activities as expressly authorized by this
Agreement or the Investment Agreement. To the extent that disclosure to any
person is authorized by this Agreement, prior to disclosure, a party shall
obtain written agreement of such person to hold in confidence and not disclose,
use or grant the use of the CONFIDENTIAL INFORMATION of the other party except
as expressly permitted under this Agreement. Each party shall notify the other
party promptly upon discovery of any unauthorized use or disclosure of the other
party’s CONFIDENTIAL INFORMATION. Upon the expiration or earlier termination of
this Agreement, each party shall return to the other party all tangible items
regarding the CONFIDENTIAL INFORMATION of the other party and all copies
thereof; provided, however, that each party shall have the right to retain one
(1) copy for its legal files for the sole purpose of determining its obligations
hereunder.


14



--------------------------------------------------------------------------------

11.3.3

No public announcement or public disclosure concerning (i) the existence or
terms of this Agreement or the Investment Agreement, including without
limitation, the number of shares of Series B Preferred Shares or Common Stock
which is issuable upon conversion thereof, the number of Additional Common
Shares or the percentage any of such represent of the outstanding equity of VGI
or the terms of the royalties set forth in this Agreement (collectively the
“Financial Details”), (ii) research and/or discoveries made by one party, (iii)
milestones achieved by one party, or (iv) exercise by one party of rights and
options granted under this Agreement or the Investment Agreement, shall be made,
either directly or indirectly, by any party to this Agreement without prior
written notice and, except as may be legally required, or as may be legally
required for a public offering of securities, or as may be required for
recording purposes, without first obtaining the approval of the other party and
agreement upon the nature and text of such announcement, such agreement and/or
approval not to be unreasonably withheld. In complying with any legal
requirement for public announcement or public disclosure, the party having the
obligation to so announce or disclose shall summarize or redact information
containing the Financial Details as reasonably requested by the other party.
Except as otherwise required by law, the party desiring to make any such public
announcement or public disclosure shall inform the other party of the proposed
announcement or disclosure at least five (5) business days prior to public
release, and shall provide the other party with a written copy thereof, in order
to allow such other party to comment upon such announcement or disclosure. This
Paragraph shall not apply to any information in a public announcement or public
disclosure that is information essentially identical to that contained in a
previous public announcement or public disclosure agreed to pursuant to this
paragraph.

11.3.4

Each party hereto acknowledges that the remedy at law for breach of any party of
its obligations under this Section 11.3 is inadequate and that each party shall
be entitled to equitable remedies, including injunctive relief, in the event of
a breach by the other party.

11.3.5

The provisions of this Section 11.3 are in addition to and do not supercede and
are not superceded by similar provisions in any other Agreements.

12.

MISCELLANEOUS MATTERS

12.1

USE OF NAME The Company represents that it will not use HGS’ name or the names
of any employee of HGS, or any adaptation of any of the foregoing in
advertising, promotional, or sales literature relating to LICENSED PRODUCT(s),
or generally with respect to any matter arising out of this License Agreement,
without the prior written consent of HGS.

12.2

SUCCESSORS AND ASSIGNS Without the prior written approval of HGS, the entire
license granted pursuant to this Agreement shall not be transferred or assigned
by LICENSEE to any party other than to a successor to the business interest of
LICENSEE relating to the LICENSED PATENT(s). This Agreement shall be binding
upon the successors, legal representatives and assignees of HGS and LICENSEE.

12.3

WAIVER, AMENDMENT The failure of any party to enforce at any time any provision
of this License Agreement, or any right with respect thereto, or to exercise any
election herein provided, shall in no way be considered to be a waiver of such
provision, right or election, or to in any way affect the validity of this
License Agreement. The exercise by any party of any


15



--------------------------------------------------------------------------------

right or election under the terms or covenants herein shall not preclude or
prejudice any party from exercising the same or any other right it may have
under this License Agreement, irrespective of any previous action or proceeding
taken by the parties hereunder. No change, modification, extension, termination
or waiver of this Agreement or any of the provisions herein contained, shall be
valid unless made in writing and signed by a duly authorized representative of
each party.

12.4

GOVERNING LAW The interpretation and application of the provisions of this
Agreement shall be governed by the laws of Maryland.

12.5

NOTICES Written notices required to be given under this Agreement shall be
addressed as follows:

If to HGS:

Arthur M. Mandell
Senior Vice President, Business Development
Human Genome Sciences, Inc.
9410 Key West Avenue
Rockville, MD 20850

with a copy to:

James H. Davis
Senior Vice President and General Counsel
Human Genome Sciences, Inc.
9410 Key West Avenue
Rockville, MD 20850

If to LICENSEE:

John W. Cumming
President
Vascular Genetics Inc.
P.O. Box 24068
Hilton Head Island, SC 29925

with a copy to:

Mark S. Lange
Robert. E. Tritt
Long Aldridge & Norman LLP
303 Peachtree Street, Suite 5300
Atlanta, GA 30308

or such other address as either party may request in writing.

12.6

SEVERABILITY Should a court of competent jurisdiction later consider any
provision of this Agreement to be invalid, illegal, or unenforceable, it shall
be considered severed from this Agreement. All other provisions, rights and
obligations shall continue without regard to the severed revision, provided that
the remaining provisions of this Agreement are in accordance with the intention
of the parties.


16



--------------------------------------------------------------------------------

12.7

ENTIRE AGREEMENT This Agreement constitutes the entire understanding between the
parties and neither party shall be obligated by any condition or representation
other than those expressly stated herein or as may be subsequently agreed to by
the parties hereto in writing.

12.8

EFFECTIVE DATE This Agreement shall be effective on the date first appearing in
this Agreement.

12.9

RELATIONSHIP OF PARTIES For the purpose of this Agreement, both parties shall
be, and shall be deemed to be independent contractors and not agents or
employees of the other. Neither party shall have authority to make any
statements, representations or commitments of any kind, or to take any action,
that will be binding on the other party.

12.10

CAPTIONS The captions are provided for convenience only and are not to be used
in construing any provision of this Agreement.

12.11

NO PRESUMPTIONS The parties agree that they have participated equally in the
formation of this Agreement and that the language herein should not be
presumptively construed against either of them.

12.12

COUNTERPARTS This Agreement may be signed in counterparts which collectively
shall constitute a single agreement.

12.13

AMENDMENT AND RESTATEMENT This Agreement amends, restates and supercedes the
Original License agreement in its entirety.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives.

 

 

 

 

HUMAN GENOME SCIENCES, INC.

 

 





 

By: 


/s/ ARTHUR M. MANDELL

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Its: 

Arthur M. Mandell

 

 

 

 

Title: 

Senior Vice President

 

 

 

 

VASCULAR GENETICS INC.

 

 





 

By: 


/s/ JOHN W. CUMMING

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

John W. Cumming

 

 

 

 

 

President

 


17



--------------------------------------------------------------------------------

Appendix A

 

HGS Docket No.

 

Application Title

 

U.S. Serial No.

 

Filing Date

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

PF112

 

Vascular Endothelial Growth Factor 2

 

08/207,550
(abandoned in U.S.)

 

March 8, 1994

 

PF112P1

 

Vascular Endothelial Growth Factor 2

 

08/465,968

 

June 6, 1995

 

PF112D1

 

Polynucleotides Encoding Vascular
Endothelial Growth Factor 2

 

08/824,996

 

March 27, 1997

 

PF112P2

 

Vascular Endothelial Growth Factor 2

 

08/999,811

 

December 24, 1997

 

PF112P3

 

Vascular Endothelial Growth Factor 2

 

09/042,105

 

March 13, 1998

 

PF112P4

 

Vascular Endothelial Growth Factor 2

 

09/107,997

 

June 30, 1998

 
